



Exhibit 10.50
SEPARATION AGREEMENT AND RELEASE
THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into on
January 10, 2019, by and between Armstrong Flooring, Inc., a Delaware
corporation (the “Company”) and Ronald Ford (“Executive”). The Company and
Executive may be referred to herein individually as a “Party” and collectively
as the “Parties.”
WITNESSETH:
WHEREAS, Executive notified the Company of his intent to resign his position as
Chief Financial Officer, effective January 4, 2019 (the “Separation Date”), and
the Company wishes to accept such resignation; and
WHEREAS, the Parties wish to enter into the arrangement set forth exclusively in
this Agreement.
NOW, THEREFORE, in consideration of the premises and the releases,
representations, covenants and obligations herein contained, the Company and
Executive, intending to be legally bound, hereby agree as follows:
1.Resignation. Executive hereby irrevocably resigns from all positions he holds
with the Company and its subsidiaries (including Chief Financial Officer),
effective as of the Separation Date, and agrees to execute any additional
documents required by the Company to effectuate such resignations.
2.    Payments and Benefits.
(a)    Whether or not Executive signs this Agreement, the Company shall pay
Executive (i) his monthly base pay through the Separation Date in accordance
with the Company’s usual payroll practices, (ii) accrued but unpaid vacation pay
in one lump-sum included in Executive’s final paycheck and (iii) reimbursement
of any business expenses incurred prior to the Separation Date in compliance
with the policies and procedures of the Company.
(b)    Provided that this Agreement becomes effective pursuant to its terms and
Executive remains in compliance with this Agreement at all times, the Company
shall pay Executive severance benefits in the amount of $100,000 in one lump-sum
within three (3) business days of Executive’s execution of this Agreement, less
all applicable withholdings and deductions.
(c)    Provided that Executive remains in compliance with this Agreement at all
times and executes the Supplemental Release of Claims attached hereto as
Appendix A (the “Supplemental Release”) on or within twenty-one (21) days
following the Separation Date and does not timely revoke his consent to the
Supplemental Release, (i) the Company shall pay Executive an additional lump-sum
payment in the amount of $1,115,295 on or within ten (10) business days
following the Supplemental Release Effective Date (as defined in the
Supplemental Release), less all applicable withholdings and deductions, in the
first payroll period following the Supplemental Release Effective Date (as
defined in the Supplemental Release), (ii) the Company shall pay Executive a
bonus under the Company’s 2018 Annual Incentive Plan (AIP), based solely on
actual achievement of the corporate performance metrics under the 2018 AIP and
Executive’s target bonus of $319,725 without regard to any personal performance
modifier, to be paid at the same time as 2018 annual bonuses are paid to the
Company’s active executive officers under the 2018 AIP, but no later than March
15, 2019, (iii) the Company shall pay Executive an amount equal to the product
of (x) a bonus under the Company’s 2019 AIP, based solely on actual achievement
of the corporate performance metrics under


1







--------------------------------------------------------------------------------





the 2019 AIP and Executive’s target bonus of $321,300 without regard to any
personal performance modifier, and (y) the quotient obtained by dividing 4 by
365, such amount to be paid at the same time as 2019 annual bonuses are paid to
the Company’s active executive officers under the 2019 AIP, but no later than
March 15, 2020, (iv) 17,058 Restricted Stock Units (RSUs) will be accelerated
and vest on the Supplemental Release Effective Date, as shown on Appendix B, and
(v) the service-based vesting requirement with respect to a target number of
Performance Stock Units (PSUs) equal to 38,406 shall lapse, and such PSUs shall
remain eligible to vest based on satisfaction of the applicable company
performance metrics, as shown on Appendix B.
(d)    Provided that Executive timely and validly elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”),
Executive and his eligible dependents’ participation in the group health and
dental insurance plan of the Company will continue after the date of this
Agreement on the same basis as of the date hereof; provided, however, that
Executive will be responsible for all COBRA premium payments.
3.    No Other Payments or Benefits. Executive acknowledges and agrees that the
payments and benefits set forth in this Agreement are all the payments and
benefits to which he is entitled from the Company and that he is not entitled to
any other compensation, benefits, or payments from the Company or any other
Company Parties (as defined in Section 7(a) below).
4.    Return of Property. Executive agrees that within five (5) business days of
the Separation Date, he will deliver, without retaining any copies, all
documents and other material in Executive’s possession relating, directly or
indirectly, to any Confidential Information (as defined in Section 5 below) or
other information of the Company, or confidential or other information regarding
third parties, learned as an employee of the Company including, but not limited
to, any and all documents, contracts, agreements, plans, books, notes,
passwords, including electronically stored data and any copies of the
foregoing, as well as all materials or equipment supplied by the Company, such
as credit cards, laptop or other computer equipment. Executive represents that
the Company has returned to him all personal effects which were located at the
Company’s premises.
5.    Confidentiality and Confidential Information.
(a)    Executive represents that he has held, and Executive agrees that he will
at all times hold, in the strictest confidence and has not and will not make any
unauthorized disclosure, directly or indirectly, of any Confidential
Information, or confidential information regarding third parties, or make any
use thereof, directly or indirectly, except in working for the Company.
Executive assigns to the Company any rights he may have or have acquired in such
Confidential Information and recognizes that all such information shall be the
sole property of the Company and its successors or assigns.
(b)    “Confidential Information” means and includes any and all information
regarding the Company and its subsidiaries and affiliates that is not generally
known or available to the public, including but not limited to: information
regarding past, current and prospective customers and investors and business
affiliates, employees, contractors, and the industry not generally known to the
public; strategies, methods, books, records, and documents; technical
information concerning products, equipment, services and processes; procurement
procedures, pricing, and pricing techniques; including contact names, services
provided, pricing, type and amount of services used, financial and sales data;
trading methodologies and terms; communications information; evaluations,
opinions and interpretations of information and data; marketing and
merchandising techniques; electronic databases; models; specifications; computer
programs; contracts; bids or proposals; technologies and methods; training
methods and processes; organizational structure; personnel information; payments
or rates paid to consultants or other service providers; and other such
confidential or proprietary information. Executive acknowledges that the
Company’s business


2







--------------------------------------------------------------------------------





is highly competitive, that this Confidential Information constitutes a
valuable, special and unique asset used by the Company in its business, and that
protection of such Confidential Information against unauthorized disclosure and
use is of critical importance to the Company. Confidential Information shall not
include information that (i) was already in Executive’s possession prior to
disclosure by the Company but not developed by Executive; (ii) was independently
developed by Executive without reference to the Company’s Confidential
Information; (iii) is obtained from a third party who is not prohibited from
transmitting the information to Executive by a contractual, legal or fiduciary
obligation to the Company; or (iv) is or becomes generally available to the
public other than as a result of disclosure by Executive.
6.    Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive will not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company that (i) is made (A) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to his attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.  If
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to his
attorney and use the trade secret information in the court proceeding, if
Executive (i) files any document containing the trade secret under seal, and
(ii) does not disclose the trade secret, except pursuant to court order. 
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
such section. Further, nothing in this Agreement or any other agreement that
Executive has with the Company shall prohibit or restrict Executive from making
any voluntary disclosure of information or documents concerning possible
violations of law to, or seek a whistleblower award from, any governmental
agency or legislative body, or any self-regulatory organization, in each case,
without advance notice to the Company.
7.    Release.
(a)    Executive hereby releases, discharges and forever acquits the Company,
and its affiliates and subsidiaries and the past, present and future
stockholders, members, partners, directors, managers, employees, agents,
attorneys, heirs, legal representatives, successors and assigns of the
foregoing, in their personal and representative capacities (individually,
“Company Party,” and collectively, the “Company Parties”), from liability for,
and hereby waives, any and all claims, charges, liabilities, causes of action,
rights, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, benefits, obligations, damages, demands or liabilities of
every nature, kind and description, in law, equity or otherwise, whether known
or unknown, suspected or unsuspected (collectively, “Claims”) which Executive or
Executive’s heirs, executors, administrators, spouse, relatives, successors or
assigns ever had, now has or may hereafter claim to have by reason of any
matter, cause or thing whatsoever: (i) arising from the beginning of time
through the date upon which Executive signs this Agreement including, but not
limited to (A) any such Claims relating in any way to Executive’s employment
relationship with the Company or any other Company Parties, and (B) any such
Claims arising under any federal, state, local or foreign statute or regulation,
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Employee Retirement Income Security
Act of 1974 and any other federal, state, local or foreign law (statutory,
regulatory or otherwise) that may be legally waived and released; (ii) relating
to wrongful employment termination; or (iii) arising under or relating to any
policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company or any of the other Company Parties and Executive,
including, without limitation, the Amended and Restated Change in Control
Severance Agreement between the Company and Executive, effective December 1,
2017 (“CIC Agreement”), the Company’s Severance Pay Plan for Executive Employees
and any incentive compensation plan or stock option plan with any Company Party;
provided, however, that nothing in this Release shall release or impair any
rights that cannot be waived under applicable law, rights under this Agreement
(including but not limited to rights to vested RSUs and vested PSUs), rights to
vested benefits under the Company’s 401(k) plan and group health plan, or any
rights to indemnification (the “Excluded Claims”).


3







--------------------------------------------------------------------------------





(b)    Executive further acknowledges and agrees that, except with respect to
Excluded Claims, the Company Parties have fully satisfied any and all
obligations whatsoever owed to him arising out of his employment with the
Company or any other Company Party, and that no further payments or benefits are
owed to him by the Company or any other Company Party.
8.    Restrictive Covenants. Executive acknowledges and agrees that the
restrictive covenants and agreements set forth in Section 8 of the CIC Agreement
are incorporated herein by reference and fully made a part hereof for all
purposes and remain in full force and effect.
9.    No Admission. Nothing herein shall be deemed to constitute an admission of
wrongdoing by Executive or any of the Company Parties. Neither this Agreement
nor any of its terms may be used as an admission or introduced as evidence as to
any issue of law or fact in any proceeding, suit or action, other than an action
to enforce this Agreement.
10.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when so executed and delivered, shall be deemed to be an original
and both counterparts, taken together, shall constitute one and the same
Agreement. A faxed or .pdf-ed signature shall operate the same as an original
signature.
11.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and any successor organization which shall succeed
to the Company by acquisition, merger, consolidation or operation of law, or by
acquisition of assets of the Company and any assigns. Executive may not assign
this Agreement, except with respect to the rights provided under Section 2 of
this Agreement, which shall inure to the benefit of Executive’ heirs, executors
and administrators.
12.    Severability; Blue-Penciling. The provisions of this Agreement are
severable and the invalidity of any one or more provisions shall not affect the
validity of any other provision. In the event that a court of competent
jurisdiction shall determine that any provision of this Agreement or the
application thereof is unenforceable in whole or in part because of the scope
thereof, the Parties hereto agree that said court in making such determination
shall have the power to reduce the scope of such provision to the extent
necessary to make it enforceable, and that this Agreement in its reduced form
shall be valid and enforceable to the full extent permitted by law.
13.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
any conflict of law principles thereof that would give rise to the application
of the laws of any other jurisdiction.
14.    Entire Agreement/No Oral Modifications. This Agreement constitutes the
entire agreement between Executive and any of the Company Parties with respect
to the subject matter hereof and supersedes all prior negotiations,
representations, arrangements or agreements relating thereto, whether written or
oral, including but not limited to the CIC Agreement, provided, however, that
Section 8 of the CIC Agreement shall remain in effect, and provided, further,
that the Indemnification Agreement between the Company and Executive, effective
September 1, 2017, and all agreements between the Company and Executive relating
to PSUs, RSUs or other equity in which Executive has ongoing rights, shall
remain in effect. Executive represents that in executing this Agreement,
Executive has not relied on any representation or statement not set forth
herein. No amendment or modification of this Agreement shall be valid or binding
on the Parties unless in writing and signed by both Parties.
* * *


4







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
above written.
Armstrong Flooring, Inc.
Ronald Ford
 
 
By: /s/ John C. Bassett
Senior Vice President, Human Resources
/s/ Ronald Ford





5







--------------------------------------------------------------------------------





APPENDIX A
SUPPLEMENTAL RELEASE OF CLAIMS
1.     Release.
(a)    For good and valuable consideration, including the Company’s provision of
a certain payment to Executive in accordance with Section 2(c) of the Separation
Agreement and Release, dated January ___, 2019 (the “Separation Agreement”),
Executive releases, discharges and forever acquits the Company, and its
affiliates and subsidiaries and the past, present and future stockholders,
members, partners, directors, managers, employees, agents, attorneys, heirs,
legal representatives, successors and assigns of the foregoing, in their
personal and representative capacities (individually, “Company Party,” and
collectively, the “Company Parties”), from liability for, and hereby waives, any
and all claims, charges, liabilities, causes of action, rights, complaints, sums
of money, suits, debts, covenants, contracts, agreements, promises, benefits,
obligations, damages, demands or liabilities of every nature, kind and
description, in law, equity or otherwise, whether known or unknown, suspected or
unsuspected (collectively, “Claims”) which Executive or Executive’s heirs,
executors, administrators, spouse, relatives, successors or assigns ever had,
now has or may hereafter claim to have by reason of any matter, cause or thing
whatsoever: (i) arising from the beginning of time through the date upon which
Executive signs this Agreement including, but not limited to (A) any such Claims
relating in any way to Executive’s employment relationship with the Company or
any other Company Parties, and (B) any such Claims arising under any federal,
state, local or foreign statute or regulation, including, without limitation,
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act (the “ADEA”), Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974 and any other federal, state, local or foreign law
(statutory, regulatory or otherwise) that may be legally waived and released;
(ii) relating to wrongful employment termination; or (iii) arising under or
relating to any policy, agreement, understanding or promise, written or oral,
formal or informal, between the Company or any of the other Company Parties and
Executive, including, without limitation, the Amended and Restated Change in
Control Severance Agreement between Executive and the Company, effective
December 1, 2017, the Company’s Severance Pay Plan for Executive Employees and
any incentive compensation plan or stock option plan with any Company Party;
provided, however, that nothing in this Supplemental Release shall release or
impair any rights that cannot be waived under applicable law, rights under the
Separation Agreement (including but not limited to rights to vested Restricted
Stock Units and vested Performance Stock Units), rights to vested benefits under
the Company’s 401(k) plan and group health plan, or any rights to
indemnification (the “Excluded Claims”).
(c)    Executive further acknowledges and agrees that, except with respect to
Excluded Claims, the Company Parties have fully satisfied any and all
obligations whatsoever owed to him arising out of his employment with the
Company or any other Company Party, and that no further payments or benefits are
owed to him by the Company or any other Company Party.


2.    Review and Revocation Period.
(a)    Executive acknowledges that (i) the Company and/or its successor has
advised Executive to consult with an attorney of Executive’s own choosing before
signing this Supplemental Release, (ii) Executive has been given the opportunity
to seek the advice of counsel, (iii) Executive has carefully read and fully
understands all of the provisions of this Supplemental Release, (iv) the release
provided herein specifically applies to any rights or claims Executive may have
against the Company Parties pursuant to the ADEA, (v) Executive is entering into
this Supplemental Release knowingly, freely and voluntarily in exchange for good
and valuable consideration to


6







--------------------------------------------------------------------------------





which Executive is not otherwise entitled, including the payment set forth in
Section 2(c) of the Separation Agreement, and (vi) Employee has the full power,
capacity and authority to enter into this Supplemental Release.
(b)    Executive understands and agrees that Executive has twenty-one (21) days
following Executive’s receipt of this Supplemental Release to review this
Supplemental Release and its terms and to reflect upon them and consider whether
Executive wants to sign it, although Executive may sign it sooner. Executive
understands and agrees that Executive may accept this Supplemental Release by
signing and returning it within the applicable time frame to Christopher Parisi,
Senior Vice President, General Counsel, Secretary and Chief Compliance Officer,
Armstrong Flooring, Inc. at 2500 Columbia Avenue, P.O. Box 3025, Lancaster,
Pennsylvania 17604 or by e-mail at csparisi@armstrongflooring.com.
(c)    Notwithstanding the initial effectiveness of this Supplemental Release,
Executive may revoke the execution and delivery (and therefore the
effectiveness) of this Supplemental Release within the seven day period
beginning on the date Executive delivers the re-execution to the Company (such
seven day period being referred to herein as the “Release Revocation Period”).
To be effective, such revocation must be in writing signed by Executive and must
be delivered to Company before 11:59 p.m., Eastern Standard time, on the last
day of the Release Revocation Period.
(d)    In the event of such revocation by Executive, this Supplemental Release
shall be of no force or effect, and Executive shall not have any rights and the
Company shall not have any obligations under Section 2(c) of the Separation
Agreement. Provided that Executive does not revoke his consent to this
Supplemental Release within the Release Revocation Period, this Supplemental
Release shall become effective on the eighth (8th) calendar day after the date
upon which he executes this Supplemental Release (the “Supplemental Release
Effective Date”).


______________________________________
Ronald Ford
Date: _________________________________








7





